JS 44 (Rev. 10/20)                Case 5:21-cv-01587-EGS
                                                    CIVILDocument
                                                          COVER 1SHEET
                                                                   Filed 04/04/21 Page 1 of 11
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
         KEVIN SHACKLES                                                                                  EMPIRE BEAUTY SCHOOL, INC.
   (b) County of Residence of First Listed Plaintiff             Berks                                   County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)
       Mansour Law, LLC
       1101 W. Hamilton St., Ste. 205
       Allentown, PA 18101 Tel: (610) 321-3538
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                           Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                   Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                  SOCIAL SECURITY                      Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                  Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                            (specify)                 Transfer                          Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       29 U.S.C. § 621, et seq. (ADEA); 42 U.S.C. 2000e, et seq. (Title VII)
VI. CAUSE OF ACTION Brief description of cause:
                                       Age discrimination; sex discrimination
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
         04/04/2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                             Case 5:21-cv-01587-EGS
                                                UNITED Document   1 Filed
                                                       STATES DISTRICT    04/04/21 Page 2 of 11
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: ______________________________________________________________________________________________

Address of Defendant: ____________________________________________________________________________________________

Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                   Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                       Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                      Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                         Yes                    No     X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                      Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: __________________________________                     __________________________________________                     ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.   Insurance Contract and Other Contracts
       2.     FELA                                                                               2.   Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.   Assault, Defamation
       4.     Antitrust                                                                          4.   Marine Personal Injury
       5.     Patent                                                                             5.   Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.   Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                       7.   Products Liability
       8.     Habeas Corpus                                                                      8.   Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.   All other Diversity Cases
       10.    Social Security Review Cases                                                            (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                          ARBITRATION CERTIFICATION
                                                  (

I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


DATE: __________________________________                     __________________________________________                     ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
       Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 3 of 11




Kevin Shackles


Empire Beauty School, Inc.




                                                                         X


    04/04/2021               William P. Mansour      Kevin Shackles

  (610) 321-3538             (610) 798-1345          wpm@themansourfirm.com
            Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 4 of 11




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
 KEVIN SHACKLES,                                 )
                                                 )
                 Plaintiff,                      )            No. _______________
                                                 )
        v.                                       )
                                                 )              CIVIL ACTION – LAW
 EMPIRE BEAUTY SCHOOL, INC.,                     )
                                                 )
                 Defendant.                      )          JURY TRIAL DEMANDED
                                                 )

                                          COMPLAINT
       NOW COMES, Plaintiff KEVIN SHACKLES (“Plaintiff”), by and through his

undersigned counsel, who hereby complains against Defendant EMPIRE BEAUTY SCHOOL,

INC. (“Defendant”) as follows:

                                       INTRODUCTION

       1.       This age-based and sex-based employment discrimination action arises under

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq. (“ADEA”) and

Title VII of the Civil Rights of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”). Specifically, as set

forth in more detail herein, Plaintiff alleges that Defendant discharged him from his

employment because of his age and sex, in violation of the foregoing statutes.

                                            PARTIES

       2.       Plaintiff is an adult male individual currently residing in Sinking Spring, Berks

County, Pennsylvania. At all times relevant and material hereto, Plaintiff was fifty-eight (58)

years of age.

       3.       Defendant owns and operates a national chain of cosmetology schools with

locations in twenty-one (21) states. Defendant is a Pennsylvania for-profit corporation with

its principal place of business located at 396 Pottsville-St. Clair Highway, Pottsville, PA 17901.
            Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 5 of 11




At all times relevant and material hereto, Defendant regularly employed at least twenty (20)

employees for each working day of at least twenty (20) calendar weeks in 2020 and 2019.

                                JURISDICTION AND VENUE

       4.       This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331 because this action arises under the laws of the United States.

       5.       Venue in this district is proper under 28 U.S.C. § 1391(b)(1) because Defendant

regularly conducts business within this district.

       6.       On October 16, 2020, Plaintiff timely filed a Charge of Discrimination against

Defendant with the United States Equal Employment Opportunity Commission (“EEOC”).

       7.       On February 26, 2021, the EEOC issued Plaintiff a Notice of Right to Sue, a

copy of which is attached hereto as EXHIBIT A. This action is being commenced within

ninety (90) days of Plaintiff’s receipt of that Notice.

       8.       Plaintiff has satisfied all other conditions precedent to the filing of this action.

                                  FACTUAL ALLEGATIONS

       9.       Defendant hired Plaintiff in or around February 2004 as its Director of

Operations. Defendant employed Plaintiff until permanently laying him off in or around

December 2016. During this first period of employment, Plaintiff held various different

positions, including Director of Operations, Regional Director of Operations, and Vice

President of Academics/Career Services.

       10.      In or around April 2019, Defendant’s Chairman and CEO, Frank Schoeneman,

re-hired Plaintiff as a “floating” Executive Director. In this role, Plaintiff was responsible for

performing the duties of other Executive Directors who were absent on leave.

       11.      In July 2019, Defendant named Plaintiff as the Executive Director at

Defendant’s Whitehall, PA school. Plaintiff remained in that position until approximately

March 2020.

                                                 2
         Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 6 of 11




       12.     The position of “Executive Director” is analogous to a school principal or

college dean. As Executive Director, Plaintiff was responsible for, among other things,

creating and enforcing school policies, improving customer service, evaluating school

retention and attendance, and ensuring that the school complied with state laws and

regulations.

       13.     As Executive Director, Plaintiff was earning a salary of $70,000.00 per year.

       14.     In March 2020, Defendant, by and through then-Chief Operations Officer Jon

Coover, appointed Plaintiff to the position of Division Vice President (“DVP”) for all of

Defendant’s Pennsylvania schools.

       15.     When Mr. Coover informed Plaintiff of his promotion to DVP, he told Plaintiff

that he would be receiving an increased salary of $100,000.00, consistent with the salaries of

other DVPs.

       16.     As DVP, Plaintiff was responsible for overseeing the operations of all of

Defendant’s Pennsylvania schools. In June 2020, Plaintiff also became responsible for

overseeing the operations of all of Defendant’s New Jersey schools

       17.     As DVP, Plaintiff was responsible for directly supervising four (4) state Senior

Directors: (1) Janette Zellers, a female around 40 years of age; (2) Cidoney Edwards, a female

in her late 30s; (3) Lisa Manning, a female around 40 years of age; and (4) Pasquale Fitapaldi,

a male in his late 50s.

       18.     In his role as DVP of Pennsylvania and New Jersey schools, Plaintiff excelled.

He increased student admission beyond Defendant’s stated goal, successfully obtained re-

accreditation, and created a more positive and productive working environment focused on

students and staff members. He never once received criticism of his job performance or any

formal counseling or discipline related to his job performance.



                                               3
         Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 7 of 11




       19.    Shortly after being promoted, the Governor Tom Wolf’s business closure order

shut down all of Defendant’s schools.

       20.    A few weeks after Defendant’s schools shut down, Mr. Schoeneman informed

Plaintiff, among other employees, that Defendant would be receiving a loan under the federal

Paycheck Protection Program (“PPP”). Mr. Schoeneman further informed Plaintiff and his

colleagues that, in accordance with the terms of the loan, no employee would be paid more

than $100,000.00.

       21.    At this point, Plaintiff had still not received his $30,000.00 salary increase and

asked Defendant’s CFO, Joseph Piaza, whether and when he can expect to receive that

increase. He was told that, given the business disruption and uncertainty caused by the

COVID-19 pandemic, he would have to wait for his salary increase.

       22.    In or around June 2020, once Defendant’s PPP loan exhausted and its schools

reopened, Defendant increased Plaintiff’s salary to $100,000.00 per year consistent with his

promotion to DVP.

       23.    Plaintiff’s performance as DVP was so good that, on August 12, 2020,

Defendant gave Plaintiff a $20,000.00 annual pay increase, which was equal to 20% of his

previous $100,000.00 annual salary. He was now earning $120,000.00 annually.

       24.    Upon learning of his pay raise, Plaintiff sent a text to Defendant’s COO, Karie

Schoeneman, to thank her. She responded that Plaintiff’s raise was “much deserved.”

       25.    However, this pay raise did not last long. On September 1, 2020, suddenly and

without any warning, Mr. Schoeneman called Plaintiff to inform him that he was being

discharged from his employment. When Plaintiff asked Mr. Schoeneman why he was being

discharged, Mr. Schoeneman replied that Plaintiff’s “old management style” was not working

and that Defendant needed a DVP with “newer and fresher ideas.” Plaintiff understood these

statements to be euphemisms for his older age.

                                              4
           Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 8 of 11




         26.   Mr. Schoeneman told Plaintiff that “you can blame me” for the decision, which

Plaintiff understood to mean that someone other than, or in addition to, Mr. Schoeneman

made the decision to discharge Plaintiff, but that Mr. Shoeneman was willing to accept the

blame.

         27.   Upon information and belief, Ms. Schoeneman was also involved in

Defendant’s decision to discharge Plaintiff from his employment.

         28.   One (1) week after discharging Plaintiff, Defendant furloughed the only male

Senior Director in New Jersey, Mr. Fitapaldi, and replaced him with former Executive

Director of the Philadelphia school, Heather Moffitt. At the time she was appointed to Mr.

Fitapaldi’s Senior Director position, Ms. Moffitt was in her late 30s and substantially younger

than Mr. Fitapaldi.

         29.   Upon information and belief, Mr. Fitapaldi is currently still furloughed.

         30.   About one (1) month after Defendant discharged Plaintiff, it assigned most or

all of his former DVP job duties with respect to Pennsylvania schools to Ms. Zellers. At the

time she assumed Plaintiff’s prior job duties, Ms. Zellers was around 40 years of age and

substantially younger than Plaintiff.

                                  COUNT I
      AGE-BASED DISCRIMINATORY DISCHARGE IN VIOLATION OF
  29 U.S.C. § 623(a)(1), THE AGE DISCRIMINATION IN EMPLOYMENT ACT

         31.   Plaintiff incorporates by reference all preceding allegations as if same were set

forth more fully at length herein.

         32.   At the time of his discharge, Plaintiff was fifty-eight (58) years of age.

         33.   At the time of his discharge, Plaintiff was qualified for the position of DVP and

was performing his job duties satisfactorily.

         34.   On September 1, 2020, Plaintiff was discharged from his position as DVP.



                                                5
         Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 9 of 11




       35.     Following his discharge, Plaintiff’s job duties were promptly assigned to a

female employee approximately 40 years of age and substantially younger than Plaintiff.

       36.     Defendant discharged Plaintiff because of his age.

       37.     Defendant’s decision to discharge Plaintiff was not based on any reasonable

factor other than Plaintiff’s age.

       38.     Defendant discharged Plaintiff willfully or with reckless disregard for Plaintiff’s

rights under federal law.

       39.     As a direct and proximate result of Defendant’s decision to discharge him,

Plaintiff suffered past and future lost wages and loss of earning capacity.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in his favor and against Defendant and award the following relief:

               a.     All back pay from September 1, 2020 through the date of judgment, plus

                      pre- and post-judgment interest;

               b.     Front pay from the date of judgment through a date deemed equitable

                      and just by the court;

               c.     Liquidated damages in an amount equal to the back pay award;

               d.     All costs and reasonable attorney’s fees; and

               e.     Any other relief deemed proper and just.

                                    COUNT II
        SEX-BASED DISCRIMINATORY DISCHARGE IN VIOLATION OF
      42 U.S.C. § 2000e-2(a)(1), TITLE VII OF THE CIVIL RIGHTS OF 1964

       40.     Plaintiff incorporates by reference all preceding allegations as if same were set

forth more fully at length herein.

       41.     Plaintiff is a male.

       42.     At the time of his discharge, Plaintiff was qualified for the position of DVP and

was performing his job duties satisfactorily.

                                                6
         Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 10 of 11




       43.     On September 1, 2020, Plaintiff was discharged from his position as DVP.

       44.     Following his discharge, Plaintiff’s job duties were promptly assigned to a Ms.

Zellers, a female employee. Upon information and belief, Ms. Zellers continues to perform

most or all of Plaintiff’s former job duties within Pennsylvania.

       45.     Defendant discharged Plaintiff because of his sex.

       46.     Defendant’s decision to discharge Plaintiff was not based on any legitimate,

non-discriminatory reasons.

       47.     As a direct and proximate result of Defendant’s decision to discharge him,

Plaintiff suffered past and future lost wages and loss of earning capacity.

       48.     As a direct and proximate result of Defendant’s decision to discharge him,

Plaintiff suffered emotional distress, mental anguish, embarrassment, and financial

insecurity.

       49.     Defendant discharged Plaintiff willfully, maliciously, or with reckless disregard

for Plaintiff’s rights under federal law.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in his favor and against Defendant and award the following relief:

               a.     All back pay from September 1, 2020 through the date of judgment, plus

                      pre- and post-judgment interest;

               b.     Front pay from the date of judgment through a date deemed equitable

                      and just by the court;

               c.     Compensatory damages in an amount to be determined by a jury;

               d.     Punitive damages in an amount to be determined by a jury;

               e.     All costs and reasonable attorney’s fees; and

               f.     Any other relief deemed proper and just.



                                               7
         Case 5:21-cv-01587-EGS Document 1 Filed 04/04/21 Page 11 of 11




                                DEMAND FOR JURY TRIAL

       PLEASE TAKE NOTICE that Plaintiff KEVIN SHACKLES hereby demands a trial

by jury for all claims so triable.



                                              Respectfully Submitted,

                                              MANSOUR LAW, LLC

Date: April 4, 2021                     BY:   /s/ William P. Mansour
                                              William P. Mansour, Esquire
                                              Pa. Attorney ID No. 318833
                                              Mansour Law, LLC
                                              1101 W. Hamilton St., Ste. 205
                                              Allentown, PA 18101
                                              Tel: (610) 321-3538
                                              Fax: (610) 798-1345
                                              Email: wpm@themansourfirm.com

                                              Attorney for Plaintiff Kevin Shackles




                                          8
